Case 1:19-cv-03000-JSR Document1 Filed 04/04/19 Page 1of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
ROXX ALISON LTD., ECF CASE
Plaintiff, Case No. 19-cv-3000
—against— COMPLAINT

THE JEWELERS INC.
d/b/a THE JEWELERS OF LAS VEGAS,

Defendant.

 

x

Plaintiff, Roxx Alison Ltd., by its attorneys, Kazlow & Kazlow, for its Complaint against
defendant, The Jewelers Inc. d/b/a The Jewelers of Las Vegas, states and alleges as follows:

Parties

1. Plaintiff, Roxx Alison Ltd., is, and at all relevant times was, a corporation formed and
existing under the laws of the State of New York, which currently maintains its principal office
and place of business at 310 E. 84" Street, New York, NY 10028, and formerly, during times
relevant to this action, maintained its principal office and place of business at 425 Madison
Avenue, Suite 1602, New York, NY 10017.

2. Defendant, The Jewelers Inc., d/b/a The Jewelers of Las Vegas, is, and at all relevant
times was, a corporation formed and existing under the laws of the State of Nevada, which
maintains its principal office and place of business at 2400 Western Avenue, Las Vegas, NV
89102.

Jurisdiction and Venue
6. This Court has subject matter jurisdiction in this action due to the diversity of the

citizenship of the parties, pursuant to 28 U.S.C. § 1332(a)(1), and venue is proper in this district
Case 1:19-cv-03000-JSR Document1 Filed 04/04/19 Page 2 of 6

pursuant to 28 U.S.C. § 1391(b)(2).
Background Facts

7. Plaintiff is, among other things, a seller of fine jewelry.

8. During the period from about November 2014 through May 2017 defendant ordered
various pieces of fine jewelry from plaintiff, either as outright purchases, or on memo
consignment, for the purpose of resale.

9. Plaintiff accepted and filled defendant’s orders by shipping the pieces of fine jewelry
that defendant ordered to defendant.

10. With the exception of defendant’s last order, plaintiff provided its jewelry to
defendant on Net 120 day terms, meaning that payment was due 120 days after the date of
plaintiff's invoices. Plaintiff's last order was filled on Net 180 day terms, meaning that payment
for that order was due 180 after the date of plaintiffs invoice dated May 5, 2017.

11. Plaintiff's invoices issued in or after December 2016 also provided that defendant
agreed: to pay monthly service charges of 1 4%, or 18% per annum, on amounts more than 30
days past due; to pay all of plaintiffs costs and expenses, including reasonable attorney’s fees, in
the event that plaintiff was required to collect the amounts due; and to submit all “claims, billing
inquiries or discrepancies,” to plaintiff in writing upon delivery of plaintiff's merchandise.

12. Defendant received, accepted and retained plaintiffs jewelry, with the exception of
certain pieces which it returned, for which it was given full credit by plaintiff.

13. However, defendant failed to pay plaintiff for all of the pieces of fine jewelry that it
accepted and retained, and has only made sporadic payments since May 2017, with the result that

payment for $197,571.25 of plaintiff's merchandise remains seriously past due despite repeated
Case 1:19-cv-03000-JSR Document1 Filed 04/04/19 Page 3 of 6

demands for payment by plaintiff.
AS AND FOR A FIRST CLAIM FOR RELIEF

14. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 13,
above. as though they were fully set forth herein.

15. As the result of plaintiff's acceptance of defendant’s orders for pieces of plaintiff's
fine jewelry, plaintiff and defendant entered into a series of contracts, from about November
2014 through May 2017, in which defendant agreed to pay for the pieces which it received,
accepted and retained, at agreed prices, and in which defendant also agreed to pay service charges
at the rate of 18% per annum of balances more than 30 days past due, as well as plaintiff's
collection costs, including reasonable attorneys fees,

16. Plaintiff performed its obligations under the parties’ contracts by shipping the pieces
of fine jewelry that defendant ordered to defendant.

17. Defendant breached the parties’ contracts by failing to pay for the pieces of plaintiff's
fine jewelry that it received, accepted and retained in full, according to the contracts’ payment
terms.

18. Plaintiff has therefore been damaged by defendants’ breach of the parties’ contracts in
the principal amount of $197,571.25, demand for which has been duly made, plus interest at the
rate of 18% per annum from December 31, 2016, and plaintiff's costs and disbursements in this
action, including reasonable attorney’s fees.

AS AND FOR A SECOND CLAIM FOR RELIEF
19. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 18,

above, as though they were fully set forth herein.

Lae
Case 1:19-cv-03000-JSR Document1 Filed 04/04/19 Page 4 of 6

20. During the period from about November 2014 through about May 2017, plaintiff sold
and delivered various pieces of fine jewelry to defendant at agreed prices.

21. Defendant failed to pay plaintiff in full for the agreed prices of the pieces of plaintiff's
fine jewelry that it received, accepted and retained as payment for those pieces became due.

22. Plaintiff is therefore entitled to recover the price of the pieces of its fine jewelry that
defendant received, accepted and retained pursuant to Section 2-709(1)(a) of New York’s
Uniform Commercial Code.

23. By reason of defendant’s failure to pay the price of plaintiff's jewelry in full, plaintiff
has been damaged in the principal amount of $197,571.25, demand for which has been duly
made, plus interest at the rate of 18% per annum from December 31, 2016, and plaintiff's costs
and disbursements in this action, including reasonable attorney’s fees.

AS AND FOR A THIRD CLAIM FOR RELIEF

24. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 23,
above, as though they were fully set forth herein.

25. During the period from about November 2014 through about May 2017, plaintiff sold
and delivered various pieces of fine jewelry to defendant with the mutual understanding that
defendant would compensate plaintiff for the fair and reasonable value of the pieces that it
received, accepted and retained.

26. Defendant nevertheless failed to pay plaintiff for pieces of fine jewelry, which it
received, accepted and retained, having a total fair and reasonable value in the amount of
$197,571.25.

27. Defendant was thereby enriched and benefitted at plaintiff's expense in the amount of
Case 1:19-cv-03000-JSR Document1 Filed 04/04/19 Page 5 of 6

$197,571.25,

28. It would be against equity and good conscience to permit defendant to retain the
benefit of the jewelry for which it has not paid plaintiff.

29. Plaintiff has therefore been damaged in the principal amount of $197,571.25, demand
for which has been duly made, plus interest from December 31, 2016, and plaintiff's costs and
disbursements in this action.

AS AND FOR A FOURTH CLAIM FOR RELIEF

30. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 29,
above, as though they were fully set forth herein.

31. Since about November 2014, Plaintiff has sent invoices and account statements to
defendant for the amounts owed by defendant to plaintiff.

32. Defendant received plaintiff's invoices and account statements and retained them
without communicating timely objections to plaintiff, in writing or otherwise.

33. Defendant acquiesced in the accounts stated by plaintiff, and has confirmed their
correctness to plaintiff.

34, By failing to pay plaintiff's stated accounts, defendant has damaged plaintiff in the
principal amount of $197,571.25, demand for which has been duly made, plus interest at the rate
of 18% per annum from December 31, 2016, and plaintiff's costs and disbursements in this
action, including reasonable attorney's fees.

WHEREFORE, plaintiff, Roxx Alison Ltd., respectfully demands that the Court make
and enter a judgment as follows:

A, Awarding the plaintiff damages, under the First Claim for Relief, in the total principal

Un
Case 1:19-cv-03000-JSR Document1 Filed 04/04/19 Page 6 of 6

amount of $197,571.25, plus interest at the rate of 18% per annum from December 31, 2016:

B. Awarding the plaintiff damages, under the Second Claim for Relief, in the total
principal amount of $197,571.25, plus interest at the rate of 18% per annum from December 31,
2016;

C. Awarding the plaintiff damages, under the Third Claim for Relief, in the total principal
amount of $197,571.25, plus interest from December 31, 2016:

D. Awarding the plaintiff damages, under the Fourth Claim for Relief, in the total
principal amount of $197,571.25, plus interest at the rate of 18% per annum from December 3 1,
2016;

i, Awarding plaintiff its costs and disbursements in this action, including reasonable
attorney's fees; and

F, Awarding plaintiff such other, further or different relief as the Court may deem to be
just and proper.

Dated: New York, New York
April 3, 2019

tat | fade

Stuart L. Sando Esd.

KAZLOW & KAZLOW

Attorneys for Plaintiff

237 West 35" Street, 14" Floor

New York, NY 10001

Tel: (212) 947-2900

Fax: (212) 563-0629

E-mail: ssanders@kazlowandkazlow.com
